Citation Nr: 0503386	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-29 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The veteran served on active duty from February 1981 to July 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied, amongst 
other issues, entitlement to service connection for hepatitis 
C.  A notice of disagreement (NOD) was received by VA in 
January 2002.  The statement of the case (SOC) was issued in 
September 2003.  The veteran filed a substantive appeal (VA 
Form 9) that was received in October 2003.  The veteran 
testified before the undersigned at a Central Office hearing 
in May 2004.  A copy of the transcript of that hearing is of 
record and associated with the claims folder.  

The Board notes that the veteran has recently moved her 
residence to the State of Maryland, and has requested 
transfer of her case to the Baltimore, Maryland RO.  The St. 
Petersburg, Florida, RO should take appropriate steps to 
transfer jurisdiction of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and her representative if further action is required on their 
part.


REMAND

The veteran and her representative contend, in essence, that 
she has hepatitis C as a result of an inservice incurrence.  
The veteran asserts that she had back surgery on two 
occasions in service, and that she donated her blood for the 
initial surgery.  When attempting to donate her blood for the 
second surgery months later, she was told that she had 
hepatitis and could not donate blood.  She maintains that she 
had no other opportunity to contract hepatitis C except while 
hospitalized in service.  

A review of the record shows that the veteran underwent 
surgery while she was in the Navy at the Portsmouth Naval 
Hospital.  She underwent two back surgeries at that facility.  
Additionally, she donated blood for the surgeries and her 
donated blood was taken at the blood bank at that facility.  
A record of one of those donations in 1990 is of record, 
indicating that an initial unit was obtained and another unit 
of blood was to be taken.  However, the initial donation 
attempted, in 1989, is not of record. Also, the veteran 
underwent two nasal surgeries and a chin implant at that 
facility.  It is not clear from the record if she donated 
blood or if she received a blood transfusion in connection 
with those surgeries.  Copies of her inpatient clinical 
records from those hospitalizations, and the blood bank 
records of both known donations, should be sought and 
associated with the claims folder.  

The veteran also indicates that she has been treated by the 
University of Florida after service for hepatitis C.  She 
relates that the Navy sent her for treatment for the 
condition.  Louis R. Lambiase, MD, was her physician.  Dr. 
Lambiase sent a letter on behalf of the veteran's claim, 
however, there were no treatment records associated with the 
letter.  It is important to obtain all of the medical records 
in connection with the veteran's treatment for hepatitis C 
from the University of Florida, and from Dr. Lambiase.

As there are factual questions regarding the onset of 
hepatitis C and the risk factor that is the most likely cause 
of the current hepatitis C, the case is REMANDED to the RO 
via the AMC for the following:

1.  Request from NPRC hospital records, 
to specifically include clinical and 
inpatient treatment records from 
Portsmouth Naval Hospital, from 1981 to 
1991, to include all blood bank records 
from 1989 and 1990, and associate those 
records with the claims folder.  If 
records from the blood bank are 
unavailable, the RO should obtain a 
statement from the custodian of those 
records as to the disposition of the 
blood bank records.

2.  After obtaining the appropriate 
release of information from the veteran, 
the RO should attempt to obtain all of 
the veteran's medical records for 
treatment for hepatitis C from the 
University of Florida Health Science 
Center, Jacksonville.  Her physician was 
Louis R. Lambaise, MD.  Associate those 
records with the claims folder.  The RO 
should also request the veteran to 
identify any current providers of 
treatment in the State of Maryland.

3.  Make arrangements to have the veteran's 
claims file reviewed by a VA specialist in 
hematology to determine the etiology of 
hepatitis C.  The specialist should 
specifically address the various risk factors 
of hepatitis C.  The specialist should be 
asked whether it is at least as likely as not 
that the veteran contracted hepatitis C in 
service based upon any treatment received 
that is shown in the records.  The examiner 
should provide an opinion based on the 
veteran's history and the medical evidence of 
record, as to which risk factor was the most 
likely cause of hepatitis C.  A rationale 
must be provided for all opinions and 
conclusions reached.  

4.  After the above development is 
completed, adjudicate the claim 
considering all the evidence of record.  
If the benefit sought remains denied, 
furnish the veteran and her 
representative a supplemental statement 
of the case. Thereafter, the case should 
be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


